Flaintiff s decedent, an employee of a traveling carnival, was injured while preparing an amusement ride for use at a carnival on City-owned property. Contrary to plaintiffs contention, the decedent was not engaged in the erection of a structure as contemplated by Labor Law § 240 (1). He was installing scenery panels as a backdrop to the ride, which came prebuilt (see Hodges v Boland’s Excavating & Topsoil, Inc., 24 AD3d 1089, 1091-1092 [2005], lv denied 6 NY3d 710 [2006]; Munoz v DJZ Realty, LLC, 5 NY3d 747 [2005]; Adair v Bestek Light. & Staging Corp., 298 AD2d 153 [2002]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Gonzalez, EJ., Tom, Sweeny and Renwick, JJ.